UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
UNITED STATES OF AMERICA

 

ORDER
10-CR-615-11 (NGG)
-against-
JORGE MEJIA,
Defendant.

 

NICHOLAS G. GARAUFIS, United States District Judge.

Defendant Jorge Mejia moves, pro se, for compassionate release
under 18 U.S.C. § 3582(c)(1) (A), arguing that a lung condition
puts him at a heightened risk of death if he contracts COVID-19.
(Def. Mot. (Dkt. 745).) The Government opposes Mr. Mejia’s mo-
tion, arguing that he has failed to exhaust his administrative
remedies or to demonstrate that he has a medical condition giv-
ing rise to “extraordinary and compelling reasons” for his release.
(See Govt Opp. to Mot. (“Opp.”) (Dkt. 747).) Mr. Mejia is cur-
rently serving a 144-month sentence at USP Hazelton and is
scheduled to be released from custody on February 25, 2021.
(See id. at 3.)

A court may consider a motion for compassionate release only
“after the defendant has fully exhausted all administrative rights
to appeal a failure of the Bureau of Prisons to bring a motion on
the defendant's behalf or the lapse of 30 days from the receipt of
such a request by the warden of the defendant's facility, which-
ever is earlier[.]” 18 U.S.C. § 3582(c)(1)(A). Mr. Mejia has not
directed any request for compassionate release to Bureau of Pris-
ons officials at his facility, and thus he has not satisfied the
administrative exhaustion requirement.

Moreover, Mr. Mejia has not established “extraordinary and com-
pelling reasons” for compassionate release at this time. See 18
Case 1:10-cr-00615-NGG Document 749 Filed 11/23/20 Page 2 of 2 PagelD #: 10478

U.S.C. § 3582(c)(1) (A) (i). Although Mr. Mejia is missing a por-
tion of his right lung, he has not submitted any evidence that his
condition has caused him difficulty or that it makes him more
likely to contract COVID-19, or more likely to suffer severe health
consequences in the case of infection.

Accordingly, Mr. Mejia’s motion is DENIED.
SO ORDERED.

Dated: — Brooklyn, New York
November 23, 2020

/s/ Nicholas G. Garaufis

NICHOLAS G. GARAUFIS
United States District Judge

 
